                                                                                                                                                   j /,-:
AO 2458 (R.ev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            i!)
                                                                                                                                     Pagel ofl .



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      V,                                     (For Offenses Committed On or After November l, 1987)


                         Pedro Juarez-Juarez                                 CaseNumber: 3:19-mj-23794

                                                                             Lewis Christ'          ,   "
                                                                             Defendant's Attorn y
                                                                                                            FILED
REGISTRATION NO. 89081298
THE DEFENDANT:                                                                                              SEP 16 2019
 lg] pleaded guilty to count( s) _l_o_f_C_o_m-"p_la_i_n_t-------------h~C.;;LE'7aR;;,.K"",~u~.s~."!co,,.,1s'±T~R~ICceT__,,c"o,.,,"llll
                                                                                                                            ,nT_f-
 •    was found guilty to count(s)                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                               BY                      ---,.~--
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1
 D The defendant has been found not guilty on count(s)
                                                                          --------'------------
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ,[l, TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

 lg] Assessment: $ 10 WAIVED                      lg] Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, September 16, 2019
                                                                           Date oflmposition of Sentence


Received      -D-U~SM
                          u
                           /]
                    _ _ _ _ _ __
                                           .[
                                                                           HJrlLgLOCK
                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                               i
                                                                                                                                                            • j-
                                                                                                                                                               1




Clerk's Office Copy                                                                                                     3:19-mj-23794
